United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL RESEARCH SERVICE,
Fort Pierce, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-380
Issued: April 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 9, 2014 appellant, through counsel, filed a timely appeal from a
November 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated compensation for wage-loss and
medical benefits effective November 5, 2014.
FACTUAL HISTORY
On September 11, 2012 appellant, then a 53-year-old tractor operator, filed a traumatic
injury claim (Form CA-1) alleging that he sustained an injury in the performance of duty on
1

5 U.S.C. § 8101 et seq.

August 9, 2012. He stated on the claim form that he was sitting in a utility vehicle when he was
rear-ended by another utility vehicle. Appellant described injuries to his neck and lower back.
OWCP accepted the claim on October 5, 2012 for neck and lumbosacral sprain. The
record contains a magnetic resonance imaging (MRI) scan report dated April 10, 2012 from
Dr. Mark Timken, a radiologist, reporting an L4-5 broad-based left parasagittal disc herniation.
In an MRI scan report dated September 17, 2012, Dr. Timken stated the L4-5 disc herniation
appeared more prominent since the previous examination. As to a cervical MRI scan dated
September 17, 2012, Dr. Timken noted disc bulges C2-5, with broad-based disc herniation at
C5-6. In a report dated November 12, 2012, Dr. Jose Zuniga, a Board-certified neurologist,
provided a history and results on examination. He diagnosed carpal tunnel syndrome, cervical
disc disease, degeneration of lumbar intervertebral disc, and polyneuropathy in diabetes.
On November 20, 2012 OWCP accepted intervertebral disc disorder with myelopathy.
Appellant returned to work in a part-time light-duty position. By letter dated December 11,
2013, the employing establishment indicated that the light-duty position was no longer available.
Appellant began receiving wage-loss compensation for total disability on the periodic rolls.
In a report dated January 2, 2014, Dr. Robert Reppy, an osteopath, provided a history of
injury and results on examination. He diagnosed cervical and lumbar disc disorder.
OWCP prepared a statement of accepted facts (SOAF) and referred appellant, along with
medical records, to Dr. Jonathan Black, a Board-certified orthopedic surgeon, for a second
opinion examination. In a report dated February 11, 2014, Dr. Black provided a history and
results on examination. His report examination showed “no step-off or bruising” and alignment
was normal. Dr. Black stated that appellant had sustained an aggravation of preexisting lumbar
degenerative disease with L4-5 disc herniation, and cervical degenerative disc disease. He
opined that these conditions were the result of the work-related injury. Dr. Black reported that
appellant was completely neurologically intact on physical examination. He noted that appellant
continued to complain of low back and neck pain, but appellant “does admit to the presence of
these conditions prior to the accident, it is unclear whether or not they have returned to their
baseline.” According to Dr. Black, appellant’s ongoing symptoms were “in line with the nature
of degenerative conditions.” He reported that appellant’s subjective complaints were out of
proportion with the clinical findings as related to the work injury. Dr. Black stated, “Although
the MRI [scan] findings in the lumbar spine suggest worsening of the compression on the left L5
nerve root compared with the prior study, that condition was present to a large extent in the prior
study, and prior to the work-related injury and being treated with tramadol.” He concluded, “As
the claimant is completely neurologically intact and the MRI [scan] findings do not appear to be
markedly different from those of the preinjury MRI [scan] he is capable of performing the duties
of a tractor operator as described in the [s]tatement of [a]ccepted [f]acts full duty.”
On March 5, 2014 OWCP requested that Dr. Black provide a supplemental report
clarifying his opinion. In a report dated April 1, 2014, Dr. Black stated that the lumbar and
cervical sprains had resolved. He stated there was no evidence on examination of a continuing
muscle sprain. Dr. Black opined that changes on the postinjury MRI scan were most likely due
to age-related phenomena. Appellant had sustained a temporary aggravation of preexisting
cervical and lumbar degenerative disease. Dr. Black stated that there was no objective evidence

2

that the aggravation of preexisting lumbar degenerative disc herniation at L4-5 and cervical
degenerative disease were “active in disabling.” He concluded that appellant was at baseline and
residual symptoms were due to the natural progression of the underlying preexisting conditions.
In a report dated April 23, 2014, Dr. Reppy indicated that appellant continued to have
neck and low back pain. He provided results on examination and diagnosed L4-5 herniated disc,
bilateral radiculopathy, lumbar disc syndrome, and cervical disc syndrome with radiculopathy.
Dr. Reppy indicated that the neck and lumbar sprains had resolved. He stated that the “accepted
diagnosis of lumbar disc disease” is correct. In addition, Dr. Reppy stated that OWCP was not
taking into account appellant’s cervical diagnoses. He stated that a January 2, 2014 cervical
MRI scan showed broad-based posterior disc bulge at C5-6 with osteophytes and spinal stenosis.
Dr. Reppy further stated that the damage to appellant’s neck was consistent with being struck
from behind at high speed by another vehicle. Appellant had stated that the impact snapped his
neck backwards, and “any chiropractor will confirm that this is the most common etiology for
cervical disc disease that there is. To not be included in the list of accepted conditions is doing
this patient a disservice, as well as ignoring the medical evidence as presented.”
By report dated July 8, 2014, Dr. Reppy diagnosed L4-5 herniated disc, bilateral
radiculopathy, lumbar disc syndrome, cervical disc syndrome with radiculopathy, and
hypertension. He stated, “the proper diagnoses are listed above, which are supported by medical
evidence and physical fact. Also, it is my medical opinion with all reasonable certainty that
these diagnoses were caused and aggravated by the accidents [appellant] sustained at work on
[August 9, 2012].” On July 25, 2014 appellant submitted a duty status report (Form CA-17)
from Dr. Reppy indicating that appellant remained totally disabled.
In a letter dated August 28, 2014, OWCP advised appellant that it proposed to terminate
compensation for wage-loss and medical benefits, based on the weight of the medical evidence.
It advised him to submit evidence or argument within 30 days.
On September 9, 2014 appellant submitted an August 29, 2014 report from Dr. Reppy
providing results on examination. He also submitted a functional capacity evaluation from
Dr. Reppy dated September 4, 2014.
In a report dated September 16, 2014, Dr. Reppy indicated that he had reviewed
Dr. Black’s report and discussed in detail his disagreement with Dr. Black’s conclusions. He
stated that Dr. Black’s finding that the inspection of the cervical spine showed no “step-off”
supported the diagnoses found on the cervical MRI scan, and cervical disc herniations would not
change the cervical alignment. Dr. Reppy stated that Dr. Black did not explain his opinion as to
conditions preexisting the work injury and he disagreed with Dr. Black that MRI scan findings
were age related. He stated that disc herniations do not simply resolve on their own. Dr. Reppy
discussed the mechanism of the work injury, stating that the force of the impact is transferred to
the spinal column and exceeds the capacity of the connective tissue to withstand it. He opined
that appellant’s work-related conditions had not ceased, and he would require surgery to repair
the spinal herniated discs. Dr. Reppy reiterated that he stood by his statements regarding
appellant’s inability to return to work. In a duty status report dated September 26, 2014, he
indicated that appellant remained totally disabled.

3

By decision dated November 5, 2014, OWCP terminated compensation for wage-loss and
medical benefits. It found the weight of the evidence was represented by Dr. Black. As to
Dr. Reppy’s September 16, 2014 report, OWCP stated that he did not mention accepted
conditions and, as to a cervical injury, only a sprain had been accepted.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.2 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, OWCP must establish that appellant no longer
has residuals of an employment-related condition which require further medical treatment.3
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.4 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.5
ANALYSIS
In the present case, OWCP terminated compensation for wage-loss and medical benefits
as of November 5, 2014. It found the weight of the evidence represented by Dr. Black, the
second opinion physician. In his reports dated February 11 and April 1, 2014, Dr. Black
indicated that the August 9, 2012 work injury had aggravated preexisting lumbar and cervical
degenerative disc disease. He opined, however, that the aggravation was temporary and
appellant’s current cervical and lumbar disc disease was not related to the employment injury.
OWCP found that the reports of Dr. Black were sufficient to terminate compensation.
However, appellant had submitted a detailed report dated September 16, 2014 from attending
physician Dr. Reppy. He provided a reasoned medical opinion that disagreed with Dr. Black.
Dr. Reppy found that appellant continued to have an employment-related cervical and lumbar
disc disease that had not ceased and continued to cause disability. He discussed the work
incident, the mechanism of injury, the medical record and provided a detailed explanation of his
disagreement with Dr. Black’s findings.
2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

3

Furman G. Peake, 41 ECAB 361 (1990).

4

5 U.S.C. § 8123.

5

20 C.F.R. § 10.321 (1999).

4

In the November 5, 2014 decision, OWCP found that the weight of the medical evidence
rested with Dr. Black. As to Dr. Reppy’s September 16, 2014 report, OWCP stated that he did
not mention the accepted conditions and as to cervical disease only a cervical sprain had been
accepted. Dr. Black had been asked to describe all employment-related conditions, and he had
clearly found there was causal relationship between the cervical disc disease and the August 9,
2012 employment injury. It is evident that Dr. Black and Dr. Reppy disagreed as to whether
appellant continued to have an employment-related condition and disability. The Board also
notes that OWCP had accepted lumbar intervertebral disc disorder, and the physicians disagreed
as to whether appellant continued to have an employment-related lumbar condition.
It is well established that the proper procedure when confronted with a disagreement
between an attending physician and a second opinion physician, whose opinions are of virtually
equal weight and rationale, is for OWCP to select a referee physician to resolve the conflict.6
OWCP should have properly resolved the conflict prior to termination of compensation. It is
OWCP’s burden of proof to terminate compensation for wage-loss and medical benefits. When
a medical conflict remains unresolved, OWCP has failed to meet its burden of proof to terminate
compensation as of November 5, 2014.7
CONCLUSION
The Board finds OWCP did not meet its burden of proof to terminate compensation for
wage-loss and medical benefits effective November 5, 2014.

6

5 U.S.C. § 8123(a); Darlene R. Kennedy, 57 ECAB 414 (2006).

7

See S.J., Docket No. 14-1821 (issued January 23, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 5, 2014 is reversed.
Issued: April 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

